            Case 20-21595-GLT                        Doc 22           Filed 05/26/20 Entered 05/26/20 14:05:22                      Desc Main
                                                                      Document     Page 1 of 1
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                                     Western District of Pennsylvania
 In re       Majestic Hills, LLC                                                                              Case No.      20-21595
                                                                                    Debtor(s)                 Chapter       11

              DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S) - AMENDED
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                  $ All work billed hourly0.00
             Prior to the filing of this statement I have received                                        $                       0.00
             Balance Due                                                                                  $                       0.00

2.     The source of the compensation paid to me was:

                  Debtor                  Other (specify):           $5,000.00 - paid by Joe DeNardo
                                                                     $50,000.00 - paid by Mutual Benefit Insurance Company, on behalf of the Debtor

3.     The source of compensation to be paid to me is:

                  Debtor                  Other (specify):

4.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

5.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   [Other provisions as needed]
                 All work to be billed hourly.

6.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               All work to be billed hourly
                                                                             CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     May 26, 2020                                                                   /s/ Donald R. Calaiaro
     Date                                                                           Donald R. Calaiaro
                                                                                    Signature of Attorney
                                                                                    Calaiaro Valencik
                                                                                    938 Penn Avenue, 5th Fl.
                                                                                    Suite 501
                                                                                    Pittsburgh, PA 15222
                                                                                    412-232-0930 Fax: 412-232-3858
                                                                                    Name of law firm

     *Calaiaro Valencik received payment for the prepetition services in the amount of $55,000.00 for his representation
     of the Debtor, including a retainer of $5,000.00 paid by the Debtor and $50,000.00 paid by Mutual Benefit Insurance
     Company as part of a settlement agreement on behalf of the Debtor to cover prepetition expenses.




Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
